Citation Nr: 0107916	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to squamous cell carcinoma of the right neck and 
lymph nodes, claimed as secondary to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought.  The veteran filed 
a timely appeal, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran presently claims that his diagnosed squamous cell 
carcinoma of the right neck and lymph nodes was incurred as a 
result of exposure to Agent Orange while serving on active 
duty in the Republic of Vietnam.  In such cases, the VA has a 
duty to assist the veteran in developing facts which are 
pertinent to the claim.  Since the veteran's claim was filed, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U. S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  

Among the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, the VA has a heightened duty 
to assist the veteran in developing evidence in support of 
his claim for service connection.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

In the present case, the Board finds that additional 
development is warranted in this case.  The Board notes that 
a malignant tumor may be presumed to have been incurred in 
service if such disease becomes manifest to a degree of 10 
percent or more within one year following separation from 
service, even though there is no evidence of such disease 
during the period of service.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  In 
addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2000) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2000).  

Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  See 38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  The diseases associated with exposure 
to certain herbicide agents include respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea).  
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection by proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Evidence associated with this appeal indicates that the 
veteran underwent surgery in July 1998 for metastatic 
squamous cell carcinoma of the right neck with primary site 
unknown.  While these actual treatment records appear to 
indicate that the primary malignancy location remained 
unknown, a statement received in August 1999 from the 
veteran's treating physician indicated that the veteran's 
metastatic squamous cell carcinoma was as likely not to have 
metastasized from his trachea.  No other information, medical 
or otherwise, was offered or contained in the statement.  

The veteran underwent a VA rating examination in September 
1999 in which the examiner was requested to examine the 
veteran and to comment on the private physician's opinion.  
Following examination and review of the record, the examiner 
offered that after a review of the treating physician's 
comment that the veteran's squamous cell carcinoma likely 
metastasized from his trachea, it was conceivable that with 
the veteran's history of smoking that such carcinoma was 
secondary to tobacco use, and not Agent Orange exposure.  The 
examiner concluded with a diagnosis of squamous cell 
carcinoma of the neck.  The examiner, however, did not 
specifically comment on the private physician's statement 
regarding the primary site of the cancer.  He only opined 
that it was conceivable that the carcinoma was due to smoking 
rather than Agent Orange exposure.  

In the veteran's Substantive Appeal dated in November 1999, 
the veteran indicated that his doctor at the Little Rock VA 
told him there was no way to know what caused his carcinoma, 
that it had probably laid dormant for 15 or 20 years, that it 
was not likely that the carcinoma was due to cigarette 
smoking because he had no lung damage, and told the veteran 
that it was possible that his carcinoma was due to exposure 
to Agent Orange.  

The Board may adopt a medical expert opinion where the expert 
has provided reasons and bases for an opinion and has fairly 
considered the material evidence of record that appears to 
support the veteran's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Miller v. West, 11 Vet. App. 
345, 348 (1998); Bielby v. Brown, 7 Vet. App. 260, 268 
(1994).  The Board finds that with VA's redefined duty to 
assist the veteran, additional development is necessary in 
order for the Board to determine what weight to attach to the 
opinions of record.  First, the Board finds that the veteran 
should be afforded the opportunity to submit an additional 
explanatory statement with rationale from the private 
physician who opined in August 1999 that the primary location 
of the carcinoma was the trachea, and to submit appropriate 
clinical records, or other medical evidence supportive of his 
opinion.  Second, the file should be referred to a VA 
examiner in the appropriate specialty to address question of 
causation including the etiology of the carcinoma.  Third, 
the veteran should be afforded the opportunity to submit a 
statement from his VA physician who opined that it was 
possible that his carcinoma was due to his exposure to Agent 
Orange.  

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should request and obtain, 
with the veteran's assistance, an 
explanatory statement from the private 
physician who opined in August 1999 that 
the veteran's metastatic squamous cell 
carcinoma was as likely as not to have 
metastasized from the veteran's trachea.  
The physician should asked to provide 
supporting medical rationale, clinical 
records, and/or other medical evidence to 
explain his opinion.

2.  The veteran should be afforded the 
opportunity to submit a statement from 
his treating physician who the veteran 
reported had expressed an opinion about 
the etiology of his squamous cell 
carcinoma and its relationship to the 
veteran's military service.  

3.  The case should be referred to a VA 
physician in the appropriate specialty 
who should be asked to provide answers 
with supporting medical rationale and 
references to the record to the following 
questions:
(a)  is it at least as likely as not that 
the primary site of the veteran's 
squamous cell carcinoma of the right neck 
was the trachea; and (b)  if not, is it 
at least as likely as not that the 
veteran's squamous cell carcinoma of the 
right neck and lymph nodes is due to 
herbicide exposure or other disease or 
injury in service.  The examiner should 
also reconcile his or her findings with 
the August 1999 private physician 
statement of record as well as any other 
medical statement submitted subsequent to 
this remand.  A complete rationale must 
be provided for any opinion expressed. 
The examiner's report should be 
associated with the claims folder.

4.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this REMAND.  If any requested action 
is not undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Further, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).


 

